Citation Nr: 0409198	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  91-44 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, 
depression, and mood disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether the reduction of the disability rating for 
hypothyroidism from 
60 percent to 10 percent effective November 1, 1997, was 
proper.    

4.  Entitlement to a disability rating greater than 60 
percent for hypothyroidism prior to November 1, 1997, and 
greater than 10 percent from November 1, 1997.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran, B. I., and C. C.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1982 and from February 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1991, May 1997, August 1997, and 
December 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in several locations.  
The claims folder was originally located at the RO in Waco, 
Texas.  It was subsequently transferred to the ROs in 
Columbia, South Carolina and Winston-Salem, North Carolina.  
The claims folder is currently located at the RO in 
Nashville, Tennessee. 

The Board notes that the veteran was scheduled for Travel 
Board hearings in August 2001 and August 2003.  
Correspondence in the claims folder indicates that she 
cancelled both of these hearings.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.




REMAND

Based on the following discussion, the Board finds that it is 
unable to proceed with appellate consideration for any of the 
above-listed issues.  Although the additional delay that will 
be incurred is regrettable, a remand is required in order to 
afford the veteran all required due process and to obtain the 
medical evidence necessary to adjudicate the appeals.  

1.  Service Connection Claims

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  A disability is also service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

The veteran seeks service connection for an acquired 
psychiatric disorder specifically claimed as secondary to her 
service-connected hypothyroidism.  The RO's initial rating on 
this claim in June 1998 limited the disorder claimed to 
bipolar disorder.  However, the statement of the case issued 
in July 2001 characterized the disorder to include bipolar 
disorder, depression, and mood disorder.  In July 2001, the 
veteran also raised the issue of entitlement to service 
connection for PTSD.  

Initially, the Board observes that, although the RO included 
PTSD as one of the psychiatric disorders for which service 
connection was denied in its last supplemental statement of 
the case issued in February 2003, the RO has not issued a 
rating action on the claim or provided the veteran with 
proper notice of that denial and of her appellate rights.  
See 38 C.F.R. § 19.25 (2003).  The claim for service 
connection for PTSD is a distinct claim that must be 
adjudicated separately from the psychiatric issues previously 
considered.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (a newly diagnosed disorder cannot be the same claim 
when it has not been previously considered).  On remand, the 
RO must issue a formal rating action on the issue of 
entitlement to service connection for PTSD due to personal 
assault in service and provide proper notice to the veteran 
and her representative.  Although this claim has not yet been 
adjudicated by the RO, the Board finds that it is intertwined 
with issues over which the Board has jurisdiction.

On this point, the Board notes that, after the RO issued its 
February 2003 supplemental statement of the case but before 
it certified the appeal to the Board in August 2003, the 
veteran submitted additional information about the alleged 
in-service personal assault, received in May 2003.  There is 
no indication that the RO ever considered this information.  
If it had been appropriate for the RO to include the PTSD 
issue in its February 2003 supplemental statement of the 
case, receipt of relevant evidence thereafter requires it to 
prepare another supplemental statement of the case.  See 
38 C.F.R. § 19.31(b)(1) (when a supplemental statement of the 
case must be furnished).  On remand, the RO must take into 
consideration all evidence relevant to the PTSD issue.   

With respect to the claim for service connection for bipolar 
disorder, depression, and mood disorder specifically claimed 
as secondary to service-connected hypothyroidism, the Board 
notes that mental disturbance, to include depression, is 
included in the rating criteria for the disability.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903 (1995); 38 C.F.R. § 
4.119, Diagnostic Code 7903 (2003).  In that respect, it is 
unclear whether separate service connection for depression or 
related mood disorder is appropriate.  See 38 C.F.R. § 4.14 
(rating the same disability under various diagnoses is to be 
avoided).  

To the extent separate service connection may be appropriate, 
the Board acknowledges that there is conflicting medical 
evidence of record on several important points of contention, 
i.e., whether the veteran currently has a thyroid disorder, 
the appropriate psychiatric diagnosis, and the relationship 
between the psychiatric diagnosis and the thyroid disorder, 
if it exists.  For example, the November 1997 VA psychiatric 
examiner opined that the veteran had a mood disorder due to 
thyroid disease, noting that mood swings would be present if 
there was significant variation in thyroid hormone 
circulating.  In a January 1998 addendum, he clarified that 
the diagnosis was dependent on whether there was current 
thyroid disease, such as that which would require medication, 
in whatever amount.  However, as the RO has pointed out, the 
April 1997 VA examiner found no evidence of thyroid disease 
on examination.  On the other hand, the October 2000 VA 
examiner offered a diagnosis of hypothyroidism well 
controlled on thyroid replacement, which she took daily.  
This examiner, a physician's assistant rather than an 
endocrinologist, opined that it more likely than not that the 
veteran's psychiatric disorder was not the result of the 
thyroid disease.  He did concede that a thyroid disorder 
could contribute to a mood disorder.  Alternatively, the 
October 2000 VA psychiatric examiner indicated that the 
veteran had stopped taking thyroid medication.  He diagnosed 
chronic mood disorder probably secondary to thyroid disorder.     

Finally, it is important to note that the veteran has also 
been diagnosed as having PTSD and recurrent severe major 
depression, apparently associated with a personal assault she 
alleges occurred while on active duty.  The extent to which 
symptomatology from the PTSD and recurrent severe major 
depression duplicate or overlap symptomatology from any 
psychiatric disorder associated with the service-connected 
hypothyroidism is unknown.  See 38 C.F.R. § 4.14.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The 
Board is prohibited from relying on its own unsubstantiated 
medical judgment in the resolution of claims.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 
547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Board finds that resolution of the medical issues in this 
case requires additional consideration by qualified 
professionals that have the benefit of access to all relevant 
evidence.  To that end, the RO should secure on remand the 
necessary medical examinations and opinions, as instructed 
below.  

2.  Disability Evaluation Claims

The RO awarded service connection for hypothyroidism in a 
March 1989 rating decision in which it assigned a 10 percent 
rating.  In January 1991, the veteran sought an increased 
disability evaluation, which the RO denied in its April 1991 
rating decision.  The veteran perfected an appeal of that 
denial.  In rating decisions on appeal in June 1994 and April 
1995, the RO increased the evaluation to 
30 percent and 60 percent, respectively, each award effective 
from the date of the January 1991 claim.  The veteran 
continued to pursue her appeal.  

The veteran submitted a claim for TDIU in October 1996.  The 
RO denied the claim in a May 1997 rating decision.  The 
veteran perfected an appeal of that decision.  

Also in May 1997, the RO issued a rating decision in which it 
proposed to reduce the disability rating for hypothyroidism 
from 60 percent to 10 percent.  It effected that reduction, 
effective from November 1997, in an August 1997 rating 
decision.  The veteran's September 1997 VA Form 9, Appeal to 
Board of Veterans' Appeals, which perfected her appeal on the 
issue of entitlement to TDIU, also expressed disagreement 
with the reduction of her evaluation for service-connected 
hypothyroidism.  The Board finds that this document is 
sufficient to constitute a notice of disagreement with the 
August 1997 rating decision.  See 38 C.F.R. 
§ 20.201 (defining a notice of disagreement).  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded so that the RO may issue a 
statement of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

The Board emphasizes that a determination on the issue of 
whether the reduction in question was proper directly impacts 
any decision on the issues of entitlement to an increased 
disability rating for hypothyroidism and entitlement to TDIU.  
Therefore, appellate consideration of these latter issues 
must be deferred pending completion of RO action on the 
reduction issue.  See Smith v. Gober, 236 F.3d 1370 (Fed. 
Cir. 2001) (some claims are so intimately connected that they 
should not be subject to piecemeal decision-making or 
appellate litigation); accord Parker v. Brown, 7 Vet. App. 
116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
her representative a statement of the 
case on the issue of whether the 
reduction of the disability rating for 
hypothyroidism from 60 percent to 10 
percent effective November 1, 1997, was 
proper.  It should allow the applicable 
period of time in which the veteran may 
perfect her appeal and then proceed 
accordingly.  

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist and an 
endocrinologist.  Following the 
completion of the examinations, the 
examiners are asked to confer in order to 
offer opinions on the questions set forth 
below.  For purposes of answering these 
questions, the examiners are advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

Each examination should include all tests 
and studies as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review for 
the examination.  The examination report 
must state whether such review was 
accomplished.  The examiners are urged to 
read the remand decision, specifically, 
pages 3 through 5, which may be useful in 
understanding the Board's concentration 
on the relationship and impact, if any, 
of a psychiatric disorder, including post 
traumatic stress disorder, and 
hypothyroidism.
 
	a) The endocrinology examination 
should include a complete discussion of 
the veteran's history and subjective 
complaints, results of physical 
examination and any necessary laboratory 
tests, and diagnosis.  
	b) The psychiatric examination 
should include a complete discussion of 
the veteran's history and subjective 
complaints, results of mental status 
examination, and a complete multi-axial 
diagnosis.   
	c) After conferring, the examiners 
are asked to provide answers, with 
explanations, for the following 
questions:
		1) Does the veteran currently 
have a thyroid disorder, and if so, what 
is the appropriate diagnosis for the 
disorder and what is the current severity 
of the disorder?
		2) If the veteran has a current 
thyroid disorder, does she require and 
take medication on a regular basis for 
control of the disorder?  
		3) Does the veteran currently 
have psychiatric symptoms that are most 
appropriately characterized as a 
manifestation of disability from the 
thyroid disorder, rather than as a 
separate psychiatric diagnosis?  If so, 
what are those symptoms?    
		4) Does the veteran currently 
have a psychiatric disorder, and if so, 
what is the appropriate diagnosis?  For 
each diagnosis, is it at least as likely 
as not that the psychiatric disorder is 
proximately due to or the result of, or 
aggravated by, the veteran's thyroid 
disorder?  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.

4.  The RO should readjudicate the claim 
for service connection for PTSD, to 
include consideration of all relevant 
evidence of record, prepare a formal 
rating action, and provide proper notice 
of the decision to the veteran and her 
representative. 

5.  The RO should then readjudicate each 
remaining issue on appeal, i.e., service 
connection for an acquired psychiatric 
disorder, to include bipolar disorder, 
depression, and mood disorder, 
entitlement to an increased rating for 
hypothyroidism, and entitlement to TDIU.  
If the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 




							(CONTINUED ON NEXT PAGE)

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


